Carpenter, J.,
dissenting. It seems to me that the money paid by E. C. Bishop to satisfy Bronson’s judgment, ought not to be treated as money paid on account of the partnership of the Foster Farm Oil Company. E. A. Skinner, David Harris, E. C. Bishop and R. L. Bishop were the defendants in that suit. It is true they were described as partners, but it is conceded that several other persons were also interested as partners in that concern, who, being out of the jurisdiction of the court, were not made defendants and were not served with process. The judgment therefore *237was in effect only a joint judgment against the four defendants. They were the only persons liable on that judgment ; and if one of them had been compelled to pay the whole, it is clear that he could have maintained a suit for contribution against the other three. When that judgment was satisfied Bronson had no claim against the partners not made defendants. Payment of that judgment resulted in taking Bronson’s claim out of the list of partnership liabilities. The parties paying it doubtless have a remedy against the other partners, hut that ought not to deprive them of a remedy as against each other.
Moreover of that judgment Skinner paid nothing. Harris paid §2,500. The balance Bronson could have collected of E. C. and R. L. Bishop, or either one of them. E. C. Bishop, acting, not for the Foster Farm Oil Company, but for himself and R. L. Bishop, paid that balance. It seems to me that the payment ought to be regarded as having been made on the joint account o£ the plaintiff and defendant alone, and that one half the amount so paid, (assuming that Skinner is irresponsible,) should be allowed to the defendant in this action.